EXHIBIT 99.1 CONTACT: Kenneth A. Posner Chief of Strategic Planning and Investor Relations Phone: (212) 399-4020 E-mail: Kposner@cbfcorp.com CAPITAL BANK FINANCIAL CORP. REPORTS SECOND QUARTER NET INCOME OF $12.4 MILLION OR $0.25 PER DILUTED SHARE, UP 47% YEAR OVER YEAR · Loan portfolio grew sequentially at an annualized rate of 16%; · Record new loans of $442 million during the quarter; up 75% and 46% sequentially and year over year, respectively; · Legacy credit expense declined 32% and 67% on a sequential and year-over-year basis; · Efficiency and core efficiency ratio declined to 70.5% and 69.3%, respectively; · ROA and core ROA increased to 76 and 80 basis points, respectively; and · Tangible book value per share increased to $18.85. Coral Gables, Fla. (July 24, 2014) - Capital Bank Financial Corp. (Nasdaq: CBF) (the “Company”) today reported second quarter 2014 net income of $12.4 million, or $0.25 per diluted share, and core net income of $13.1 million, or $0.26 per diluted share.Net income rose 32% year over year and net income per diluted share rose 47%.Core net income rose 22% year over year and core net income per diluted share rose 30%.This resulted in a ROA of 76 basis points and a core ROA of 80 basis points, both of which reflect continued improvements on a sequential and year-over-year basis. Core adjustments for the second quarter of 2014 included $0.3 million of non-cash equity compensation associated with original founder awards and $0.3 million of contingent value right (“CVR”) expense. The reconciliation of non-GAAP measures (including core net income, core efficiency ratio, core ROA, tangible book value and tangible book value per share), which the Company believes facilitate the assessment of its banking operations and peer comparability, is included in tabular form at the end of this release. Gene Taylor, Chairman and Chief Executive Officer of Capital Bank Financial Corp., commented, "Record new loans, combined withreducedrun-off from the legacy book, resulted in positive 16% net growth this quarter.I am very pleased with the quality of the new loan book and with the momentum in checking account sales in our retail branches." Chris Marshall, Chief Financial Officer of Capital Bank Financial Corp., added, "This quarter's improvement in growth and profitability reflects consistent execution by talented teammates throughout the bank. At the same time, we are maintaining our disciplined approach to risk management, which is evident in the bank's diversified portfolio, strongcredit quality, and conservative interest rate risk profile." - MORE - CBF Reports Second Quarter Results Page 2 July 24, 2014 Loan Portfolio and Composition During the second quarter, the loan portfolio increased by $175.7 million to $4.7 billion, an annualized growth rate of 16%.New loans of $441.7 million were offset by resolutions totaling $69.8 million, including transfers to OREO of $8.2 million, and principal repayments of $196.2 million. The relative composition of the Company’s loan portfolio at the end of the second and first quarters of 2014 and fourth quarter of 2013 was as follows: June 30, March 31, December 31, Commercial real estate 25
